Case 19-57651-pmb           Doc 30   Filed 05/24/19 Entered 05/24/19 16:03:57          Desc Main
                                     Document     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION


IN RE:

Hannah Solar, LLC,                                          CHAPTER 11

                                                            Case No. 19-57651-pmb


                 Debtor.
                                                            JUDGE BAISIER

                 NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

           PLEASE TAKE NOTICE that Southern Power Company on behalf of itself and certain

of its affiliates, including Southern Company Services, Inc. (collectively, “Southern”), as a

creditor and party-in-interest in the above-captioned case, hereby appears by its counsel,

Troutman Sanders LLP, and, pursuant to Rules 2002 and 9010(b) of the Federal Rules of

Bankruptcy Procedure, and 11 U.S.C §§ 101 et seq., requests that all notices given or required

and all papers served in this case be delivered to and served upon the attorneys identified below

at the following address:

                                 TROUTMAN SANDERS LLP
                                  Attn: Harris B. Winsberg, Esq.
                                  Attn: Matthew G. Roberts, Esq.
                                 600 Peachtree St NE, Suite 3000
                                         Atlanta, GA 30308
                                          T: 404.885.3348
                                          F: 404.885.3900
                                  harris.winsberg@troutman.com
                                 matthew.roberts2@troutman.com


           PLEASE TAKE FURTHER NOTICE that neither this appearance, nor any former or

later appearance, pleading, claim or suit shall constitute a consent to jurisdiction, nor shall it

waive: (1) Southern’s right to have final orders in non-core and core matters in which the




39038297
Case 19-57651-pmb        Doc 30    Filed 05/24/19 Entered 05/24/19 16:03:57             Desc Main
                                   Document     Page 2 of 3



Bankruptcy Court does not have final adjudicatory authority entered only after de novo review

by a District Court judge; (2) Southern’s right to a trial by jury in any proceeding so triable in

this case or any case, controversy, or proceeding related to this case; (3) Southern’s right to have

the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal; or (4) any other rights, claims, actions, defenses, including defenses to jurisdiction,

setoff, or recoupments to which Southern may be entitled under agreements in law or equity, all

of which rights, claims, actions, defenses, setoffs, and recoupments Southern expressly reserves.

           PLEASE TAKE FURTHER NOTICE that the foregoing request includes that the

above-referenced attorneys be added to the master mailing list and the NEF electronic notice list

for the above-referenced case.




Dated:          May 24, 2019                       By: /s/ Harris B. Winsberg
                                                       Harris B. Winsberg, Bar No. 770892
                                                       Matthew G. Roberts, Bar No. 367914
                                                       TROUTMAN SANDERS LLP
                                                       Bank of America Plaza
                                                       600 Peachtree Street NE
                                                       Suite 3000
                                                       Atlanta, GA 30308-2216
                                                       Telephone: 404.885.3000
                                                       Facsimile: 404.885.3900

                                                   Attorneys for Creditor
                                                   Southern Power Company




                                               -2-
39038297
Case 19-57651-pmb         Doc 30   Filed 05/24/19 Entered 05/24/19 16:03:57             Desc Main
                                   Document     Page 3 of 3


                                 CERTIFICATE OF SERVICE


        I hereby certify that on May 24, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which sent notification of such filing to at least the
following:

          Austin B. Alexander aalexander@balch.com, kbarnes@balch.com
          Thomas Perry Clinkscales tom.clinkscales@alston.com
          Thomas Wayne Dworschak thomas.w.dworschak@usdoj.gov,
           lisa.maness@usdoj.gov;ltctommyd@aol.com
          Jonathan Turner Edwards jonathan.edwards@alston.com
          Walter E. Jones wjones@balch.com, fednoticesatl@balch.com
          David V. Levy dlevy@levyzeewy.com
          Garrett A. Nail gnail@pgnlaw.com
          John K. Rezac jrezac@taylorenglish.com, twesley@taylorenglish.com
          Michael D. Robl michael@roblgroup.com




                                              /s/ Matthew G. Roberts
                                              Matthew G. Roberts




39038297
